PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
S lonUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/980,452
Filing Date: 15 May 2018
Appellant(s): Schulte et al.



__________________
Mr. David A. Lovell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 12, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The 35 U.S.C. 103 rejection of Claims 1-20 as being unpatentable over by Sane et al. (US 2014/0314130 A1) in view of White (US 2018/0004229 A1). 
(2) Response to Argument
A. Independent Claim 1, regarding 1. Appellant argues that the rejection does not factually demonstrate the combination discloses first and second control loops for the first controllable element such that both control loops are in the rotor assembly as required by Claim 1. However, Claim 1 does not require this. At best, the claim requires elements (controllable element, actuator, sensor, local control computer) comprising the loops to be within the rotor assembly, but not the entirety of the loops themselves to be within the rotor assembly according to the claim. For example, Claim 1 recites “the first control loop comprises the first actuator and the first sensor”, the term “comprises” understood to be open-ended regarding what it may contain. 
Regarding the discussion of the first and second control loops being for the same controllable element, the Office respectfully disagrees that this is not disclosed by Sane. From the arguments, Appellant appears to have a narrow interpretation of “controllable element”. However, it is noted that the claim does not incite 35 U.S.C. 112(f) nor does it narrow “first controllable element” to a specific structure of the rotor assembly.  Pg. 5 of the Final Rejection filed August 21, 2020 notes paragraph [0017] of Sane teaching “the first controllable element being a rotor element”. This may be any element that is part of what is considered the “rotor” of the assembly, including the rotor itself. Later, paragraph 
Regarding 2. Appellant argues the combination does not disclose first and second local control computers that are both disposed in the rotor assembly as required by Claim 1. Appellant admits that Sane discloses a rotor controller, actuator, and time-domain sensor positioned in a rotor hub. This is seen as (30) in Figure 2 of Sane. The controller (32) is thus a first local control computer. As best understood, Appellant interprets the FCC of White to be a central control computer and does not believe it to be applicable to the local control computer of Sane. However, for a teaching of obviousness, a second reference does not have to be explicitly for a local control computer. Rather, obviousness is a matter of what the teachings of the references would suggest to one of ordinary skill in the art. Pg. 6 of the Final Rejection notes that teachings of White suggest that the use of multiple control computers allows for communication and the cross checking of values, thus allowing for the avoiding of unwanted transients that may occur during operation, citing paragraphs [0029, 0034-0036] of White. Thus, the teachings of White are not merely the structure of multiple flight control computers, but rather the concept of using multiple control computers in general such that transients are accounted for. The rejection then takes this conceptual teaching and applies it to the local control computer taught by Sane. The teachings of White need not be in a local control computer in a rotor assembly as detailed in Appellant’s disclosure to be applicable. 
B. Independent Claim 15, C. Independent Claim 20, D. Claims 4 and 17, E. Claim 6, F. Claim 9, G. Claim 11, Appellant’s arguments refer to those addressed above, which have been addressed. Therefore, arguments regarding these sections are considered unpersuasive for the same reasons set forth above. 
H. Claim 13, as best understood, Appellant’s arguments appear to have a narrower interpretation of what it means “to terminate a control function in the rotor assembly”. The arguments admit that module (46), noted in Pg. 10 of the Final Rejection to be discussed in paragraph [0013] of Sane, is capable of sending and receiving signals. These may be any type of signals related to controls sent between frame and rotor assemblies (40, 30) of Sane. Control functions during normal operation are expected to be changed, in other words stopping a function and starting a new function. For example, the pitch angle of a blade is set to different angles, resulting in different control functions, depending on desired rotor conditions. Thus, when sending a signal to stop a function, this meets the broadest reasonable interpretation of being “controllable… to terminate a control function”. 
I. Claim 18, as best understood, Appellant’s arguments require the “transmitting” step in the claim to be done by the “second local control computer”. The Office respectfully disagrees with this interpretation of Claim 18. In Claim 15, it is noted that both Lines 3 and 11 recite the step of “transmitting”. Line 3 recites “transmitting, by a first local control computer…” while Line 11 recites “transmitting, by a second local control computer…”, thus there are two separate steps of “transmitting”. Claim 18 starts with “by the first local control computer”, therefore during claim interpretation it was understood that the step of “transmitting” would refer to the one “by a first local control computer”. Claim 18 does not require the step of “transmitting” referenced to be the one by the second local control computer as suggested by Appellant’s interpretation. Nowhere in Claim 18 is this required. Therefore, the arguments are unpersuasive since they relate to limitations not required of claim. 
arguendo that Sane does not disclose a “fault” (i.e. “undesired state”) as encompassed by the broadest reasonable interpretation of the claim, the controller would never activate as there would be no need to adjust anything. The whole purpose of a control system is to determine the appropriate adjustments to be made to transition from one undesired state that is detected to a desired state. 
J. Claims 2-14 and 16-19, Appellants arguments refer to those addressed above, which have been addressed. Therefore, arguments regarding this section are considered unpersuasive for the same reasons set forth above. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELTON K WONG/Examiner, Art Unit 3745      
                                                                                                                                                                                                  Conferees:

/WOODY A LEE JR/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.